The appellant was convicted under an indictment which charges that he did carnally know, or abuse in the attempt to carnally know, a girl over the age of 12 years and under the age of 16 years, and was sentenced to the penitentiary for a term of five years.
The proper predicate was laid for the confession of the defendant to the witness Mrs. Jodie Smith. So far as the record discloses only the witness and defendant were present when the statement was made by the defendant, and the witness stated that she made no threats nor offered any inducement or reward to him, or told him it would be better for him to make any statement.
The witness Elizabeth Brunson testified as to the age of the girl, and stated that the reason she remembered the date of birth so well was that the same year her son had a child die, and he set this date down on a strip of paper. No objection was made to the question that elicited this answer, and this would be sufficient to uphold the ruling *Page 259 
of the court in refusing to grant the motion to exclude the answer, but it nowhere appears that the slip of paper referred to was offered in evidence, or that the witness was testifying to the contents of the paper, without accounting for it. The testimony was as to the fact of making the writing on the slip of paper, rather than the contents thereof.
In refusing to permit the defendant's witness Rena Godwin to testify, over objection, "What property was left her by her husband?" and as to whether she had any property now, the court committed no prejudicial error. We fail to see how these facts could have been material to any issue in the case.
We have given careful consideration to the entire record in this case and find no reversible error.
The judgment of the circuit court is therefore affirmed.
Affirmed.